Citation Nr: 0914330	
Decision Date: 04/16/09    Archive Date: 04/24/09	

DOCKET NO.  06-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had periods of active service from July 1979 to 
July 1983 and from November 1985 to July 1992.  The latter 
period of service included time in the Persian Gulf Theater 
of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
VARO in St. Petersburg, Florida, that denied entitlement to 
the benefit sought.


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103 (a), 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159,3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102,-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008)) need not be 
discussed.  The Board notes that there has been essential 
compliance with the 

mandates of the VCAA throughout the course of the appeal.  
Indeed, the case was previously remanded by the Board in 
October 2008 to schedule the Veteran for a travel board 
hearing.  The Veteran was notified of a hearing scheduled for 
him in March 2009, at the St. Petersburg RO, but for whatever 
reason, he failed to report.  

Pertinent Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; see 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing a condition in 
accordance with the provisions of § 4.125 (a); a link, 
established by medical evidence, between current symptoms and 
an in service stressor; and credible supporting evidence that 
the claimed in service stressor occurred.  38 C.F.R. § 3.303 
(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, (419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. APP. 33 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F.d. 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

With regard to the question of verification of the Veteran's 
alleged stressors, he has reported that he served with the 
596th Maintenance Company in support of the 3rd Armored 
Division while serving in the Persian Gulf Theater of 
Operations.

While more specification information considering the stressor 
experiences in Operation DESERT STORM/DESERT SHIELD would be 
desirable, the Board finds that there is adequate evidence of 
record with which to make a decision at this time.  The Board 
essentially accepts the Veteran's basic assertion that he was 
exposed to enemy fire while serving in the Persian Gulf 
Theater of Operations.  The Board finds no reason to question 
the Veteran's credibility, and finds that the claimed 
stressors are consistent with the circumstances, conditions, 
and hardships of his service.  

The Veteran has a current diagnosis of PTSD and his PTSD has 
been reported to be related to his experiences in the Persian 
Gulf Theater of Operations.  As indicated in Suozzi v. Brown, 
10 Vet. App. 307 (1997) a stressor need not be corroborated 
in every detail.  Corroboration of a Veteran's personal 
participation in a stressful activity is not necessary.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002).  
Accordingly, the Board finds the Veteran has PTSD that 
reasonably is in support of Operation DESERT STORM/DESERT 
SHIELD. 


ORDER

Service connection for PTSD is allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


